ON APPLICATION POR A REHEARING.
Conaway, Justioe.
Defendant in error asks for a rehearing on the ground that the court erred in its conclusion that the consideration of the $19,000.00 note in question in the cause could be no more than the Laramie store. The testimony of defendant in error himself is explicitly and positively to this effect. In answer to the question, “You may state for what the note was given?” he says: “It was given for a stock of merchandise that I owned in the city of Laramie.” And again, speaking of the sale of this store to E. J. Wagner on February 1st, 1888, he says: “I said to him I will sell this stock of goods for $19,-000.00, and I sold it to him.” This is from the record. In attempting to subvert this positive testimony of defendant in error by their construction of other portions of his testimony his counsel have undertaken a task too great for human ingenuity to accomplish.
In accepting this uncontradioted testimony of defendant in error as true, his counsel urge that the court erred, and acted upon “theories of construction peculiar to itself,” and “reached its conclusion upon considerations dehors the record.” Also that this action of the court was a surprise to them. It is very frank in counsel to admit their surprise that the testimony of their client should be accepted as absolutely true. But when on behalf of the same client they urge that this is error, the surprise of counsel and court becomes mu*47tual. If the testimony of the client is untrue, there are some ugly doctrines of estoppel standing in his way when he seeks to allege his own untruthfulness. It is not necessary to go outside of the record to find uncontradicted and satisfactory evidence that the consideration of the $19,000.00 note and of the re-purehase by defendant in error in September, 1888, of the stock of goods, with its large additions of new and valuable goods, was grossly inadequate or entirely wanting. Indeed it is quite apparent that the untruthfulness of defendant in eiTor consisted not in stating the consideration less than it actually was, but in stating that there was any consideration whatever.
Neither is it necessary to go outside of the record to find-evidence forcing the fair and disinterested mind to the conclusion that defendant in error was a party to numerous frauds perpetrated by E. J. Wagner as the active agent. During the summer of 1888, E. J. Wagner bought large bills of goods upon false and fraudulent representations of his solvency. Defendant in error himself testifies that E. J. Wagner told him at that time that he had established a good credit and was buying goods upon credit. Defendant in error does not state whether or not E. J. told him that he represented himself as solvent in order to obtain credit. As a business man he would know that without telling. At the same time he was holding E. J.’s notes for $41,500.00, $34,000.00 of which was payable on demand, with which to gobble up whatever goods E. J. could get by the use of his credit, in advance of the claims of those who furnished the goods. The litigation in this cause arises from his attempt to use this fraudulent $19,000.00 note for such purpose. The principal element in the frauds of E. J. Wagner was his suppression, in his statements of his financial condition, of the fact of the existence of these notes. To accomplish his frauds, he needed the co-operation of defendant in error, and he had it. "When in the accomplishment of a fraud, different parties perform essential and important parts, how can either deny his responsibility? The part of E. J. Wagner was to establish a credit and buy the goods on credit by false representations of his *48solvency. He did so. By suppressing the notes held by the defendant in error, he could and did represent himself to be worth about $8,000 above his liabilities. The part of defendant in error was to secretly hold these notes, and, when E. J. Wagner’s credit failed, to take the goods in advance of bona fide creditors. This was as necessary to the consummation of the fraud as it was for E. J. Wagner to obtain the goods. Defendant in error did not fail to perform his part. Much of the evidence of E. J. Wagner’s frauds was rejected by the trial court as being evidence of transactions not brought to the knowledge of defendant in error. This evidence should have been considered. It was not necessary in order to render defendant in error responsible for his participation in these frauds that he should have knowledge of every step taken hy his accomplice in consummating the frauds. ’
We preferred to deal tenderly with defendant in error and his cause, and to place the decision upon the ground of want of consideration for his purchase of the Laramie store in September, 1888. This is a good and sufficient reason for the decision, and one good reason is enough. We have now added another good reason, and the record is not yet exhausted. The further point is presented that no right of possession of the property in question was shown in plaintiff in error, by virtue of writs of attachment or otherwise. This contention is not sustained by the record.
We will say further that it would have heen in better taste if, instead of asserting that the court acted upon theories of construction peculiar to itself, counsel had shown in what the peculiarity, that is the departure from the accepted theories of the law and the consequent error consisted. In regard to this as well as to the assertion that the court reached its conclusion upon considerations dehors the record, we will simply adopt the language of the supreme court of Washington in a similar case. Counsel had said in the case referred to: “The rule announced by this court in its opinion, if that opinion is permitted to stand, strikes at the heart of all authority, overrules all principles of construction, and establishes an arbitrary system that can neither be followed with *49safety nor looked to with confidence.” The court says: “Vehement- declarations like this prove nothing, and are so far out of place in a communication by an attorney addressed to a court, that it would be justified in striking the paper in which they were contained from the files without any consideration thereof upon the merits; and even a more severe penalty might well be imposed.” State ex rel. v. Board of Tide Land Appraisers of Whatcom County et al., 5 Wash. St., 425.

Rehearing denied.

G-roesbeoe, C. J., and Clare, J., concur.